Case:17-01274-KHT Doc#:64 Filed:01/21/21                  Entered:01/21/21 08:37:39 Page1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                             )
                                   )                    Case No. 09-37480 (KHT)
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL           )                    Chapter 13
                                   )
      Debtors.                     )
__________________________________ )
                                   )
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL,          )
                                   )                    Adversary Proceeding No. 17-01274-KHT
      Plaintiffs,                  )
v.                                 )
                                   )
NAVIENT SOLUTIONS, LLC,            )
                                   )
      Defendant.                   )
_____________________________________________________________________________

         WRITTEN REPORT PURSUANT TO DECEMBER 8, 2020 ORDER
_____________________________________________________________________________

Pursuant to this Court’s December 8, 2020 Order [Dkt. No. 59], the Parties submit the following Report:

                  1. DATE OF CONFERENCE, INITIAL DISCLOSURES, AND
                     APPEARANCES OF COUNSEL

              The date of the Parties’ conference under Rule 7026, Fed.R.Bank.P., Rule 26,
Fed.R.Civ.P. and L.B.R. 7026-1, was: January 20, 2021.

              The Parties have made their initial disclosures required by Rule 26(a)(1),
Fed.R.Civ.P. on January 21, 2021.

                The name, address, and telephone number of counsel for each Party is:
Austin Smith
Smith Law Group
99 Wall Street, No. 426
New York, NY 10005
Tel: (917) 992-2121
E-Mail: austin@acsmithlawgroup.com
Attorneys for Byron Patterson McDaniel, Jr. and Laura Paige McDaniel



52799648.2
Case:17-01274-KHT Doc#:64 Filed:01/21/21                  Entered:01/21/21 08:37:39 Page2 of 3




Eric E. Johnson
Sherman & Howard L.L.C.
633 Seventeenth Street, Suite 3000
Denver, Colorado 80202
Tel: (303) 297-2900
E-Mail: ejohnson@shermanhoward.com
Attorneys for Navient Solutions, LLC
                                    2. STATEMENT OF JURISDICTION

                In paragraph 6 of their Complaint [Dkt. No. 1], Plaintiffs allege: “This Court has
jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. § 1334(b) and 28 U.S.C § 157(b)
and 1332. This is a core proceeding under Title 11 because it concerns a determination as to the
dischargeability of a debt.” Defendant’s Answer [Dkt. No. 58] to that allegation states: “Subject
matter jurisdiction over Plaintiffs’ claims, under 11 U.S.C. §§ 523(a)(8) and 524 only, is admitted.”
In accordance with GPO 2016-01, Plaintiffs and Defendant consent to entry of final orders by the
bankruptcy court on the claims stated in Plaintiffs’ Complaint.

                                    2. DISCOVERY LIMITATIONS

         a.    The Parties adopt the presumptive limits on written discovery set forth in L.B.R. 7026-2(c).

         b.    Each party may take the deposition of any other party and ten (10) additional depositions,
               including subpoenas to third-parties for the production of documents.

         c.    Each deposition shall be limited to seven (7) hours.

         d.    Each of the Parties may propose 50 requests for the production of documents to any
               other Party.

         e.    Each of the Parties may propose 50 requests for admission to any other Party.

         f.    Each of the Parties may propose 100 requests to admit genuineness of documents to any
               other party.

                                     3. CASE PLAN AND SCHEDULE

         a.    Deadline for Joinder of Parties and Amendment of Pleadings:

               The deadline for joinder of parties and amendment of pleadings shall be March 1,
2021.

         b.    Discovery Cut-off:

               The written discovery cut-off date shall be September 21, 2021. The cut-off shall
refer to the response date for all written discovery propounded by any party. Lay witness


                                                   2
52799648.2
Case:17-01274-KHT Doc#:64 Filed:01/21/21                       Entered:01/21/21 08:37:39 Page3 of 3




depositions may be taken up through October 15, 2021. Expert witness depositions may be taken
up through December 15, 2021.

         c.      Dispositive Motion Deadline:

              Dispositive motions shall be filed on or before December 31, 2021. Responses to
dispositive motions shall be filed within 14 days after service of the corresponding dispositive
motion.

         d.      Expert Witness Disclosures:

        Plaintiffs shall designate all experts and provide opposing counsel with all information specified in
Fed. R. Civ. P. 26(a)(2) on or before October 15, 2021. Defendants shall designate all experts, including
rebuttal experts, and provide opposing counsel with all information specified in Fed. R. Civ. P. 26(a)(2)
on or before November 15, 2021.

         Plaintiffs shall designate all rebuttal experts and provide opposing counsel and any pro se parties with
all information specified in Fed. R. Civ. P. 26(a)(2) on or before December 5, 2021.

       This includes disclosure of information applicable to “Witnesses Who Must Provide A Written
Report” under Rule 26(a)(2)(B) and information applicable to “Witnesses Who Do Not Provide a Written
Report” under Rule 26(a)(2)(C).

         DATED this 21st day of January, 2021.

                                                              BY THE COURT:


                                                              United States Bankruptcy Judge

STIPULATED AND APPROVED AS TO FORM:


 SMITH LAW GROUP                                           SHERMAN & HOWARD L.L.C.

 /s/ Austin Smith                                          /s/ Eric E. Johnson
 Austin Smith                                              Eric E. Johnson
 99 Wall Street, No. 426                                   633 Seventeenth Street, Suite 3000
 New York, NY 10005                                        Denver, Colorado 80202
 Tel: (917) 992-2121                                       Tel: (303) 297-2900
 E-Mail: austin@acsmithlawgroup.com                        E-Mail: ejohnson@shermanhoward.com

 Attorneys for Byron Patterson McDaniel, Jr.               Attorneys for Navient Solutions, LLC
 and Laura Paige McDaniel



                                                       3
52799648.2
